625 F.2d 331
CATALANO, INC., et al., on behalf of themselves and allothers similarly situated, Plaintiffs-Appellants,v.TARGET SALES, INC., et al., Defendants-Appellees.
Nos. 77-2221, 77-2222.
United States Court of Appeals, Ninth Circuit.
Submitted May 27, 1980.Decided Aug. 11, 1980.

1
Appeal from the United States District Court for the Eastern District of California.


2
Jack B. Owens, Orrick, Herrington, Rowley & Sutcliffe, San Francisco, Cal., argued, for plaintiffs-appellants;  Richard J. Lucas, San Francisco, Cal., James P. Samarco, Fresno, Cal., on brief.


3
G. Richard Doty, McCutchen, Black, Verleger & Shea, Los Angeles, Cal., argued, for defendants-appellees;  J. Wallace Upton, Fresno, Cal., Pamela A. Rymer, Los Angeles, Cal., Ted R. Frame, Coalinga, Cal., on brief.


4
Before WALLACE and SNEED, Circuit Judges, and BLUMENFELD*, District Judge.


5
We further this case to the district court for further proceedings in accordance with Catalano, Inc. v. Target Sales, Inc., et al., --- U.S. ---, 100 S.Ct. 1925, 64 L.Ed.2d 580 (1980).



*
 Honorable M. Joseph Blumenfeld, Senior United States District Judge for the District of Connecticut, sitting by designation